Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is action is in response to remarks received 05/27/2022.
Claims 1, 7, 19 & 24 being independent.
Claims 1-24 are currently pending and have been examined.
The Examiner respectfully rescinds the nonstatutory double patenting rejection in view of the Terminal Disclaimer filed on 05/27/2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: A terminal disclaimer was received on 05/27/2022.
The instant application is directed towards systems and methods for reducing data lookups within a set of queues. More specifically, the Applicants claim a computer implemented method comprising: 
generating, by a processor in communication with a memory, an implied message for an object based on a first constituent message associated with a first constituent object and stored in a first queue in the memory and a second constituent message associated with a second constituent object and stored in a second queue in the memory, wherein each of the constituent messages is associated with a value, a processing priority, and a quantity, and wherein the implied message is associated with a value, a processing priority and a quantity based on the values of the constituent messages; 
storing, by the processor, the implied message in a third queue in the memory; 
receiving, and storing in the third queue, a third message for the object associated with the implied message, the third message having a value equal to the value associated with the implied message, a quantity and a processing priority; 
receiving, and storing in the first queue by the processor, a fourth message for the first constituent object, the fourth message having a value equal to the value associated therewith, a quantity and a processing priority lower than the processing priority of the third message; 
increasing, by the processor, the quantity of the implied message based on the quantity of the fourth message; and 
upon an occurrence of a match event which causes the processing of the implied message, automatically allocating, by the processor, the increased quantity of the implied message for matching during the match event by accessing the first queue to process the fourth message, and automatically avoid processing of the third message and accessing the queues associated therewith.
Leah Nicolich-Hinkin et al. (US 11,354,089 B2, herein Nicolich-Henkin) discloses a method for generating a user interface with a user interface device in a distributed automation system includes receiving a service message from a home automation device in the distributed automation system, identifying a state of a dialog manager of the user interface device in response to receiving the service message, and generating a natural language output message based at least in part on a device identifier parameter in the service message and a plurality of natural language templates stored in the memory in response to the dialog manager being in an idle state. The method further includes storing the service message in a priority queue in the memory based on a priority level parameter corresponding to the service message in response to the dialog manager being in an active state.
However, in the instant application, the prior art of record either individually or in combination do not teach or suggest:
generating, by a processor in communication with a memory, an implied message for an object based on a first constituent message associated with a first constituent object and stored in a first queue in the memory and a second constituent message associated with a second constituent object and stored in a second queue in the memory, wherein each of the constituent messages is associated with a value, a processing priority, and a quantity, and wherein the implied message is associated with a value, a processing priority and a quantity based on the values of the constituent messages;  
increasing, by the processor, the quantity of the implied message based on the quantity of the fourth message; and 
upon an occurrence of a match event which causes the processing of the implied message, automatically allocating, by the processor, the increased quantity of the implied message for matching during the match event by accessing the first queue to process the fourth message, and automatically avoid processing of the third message and accessing the queues associated therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/11/2022